Citation Nr: 1623989	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable disability rating for alopecia. 

2. Entitlement to service connection for asthma.

3. Entitlement to a disability rating in excess of 10 percent for dermatophytosis/jungle rot, bilateral feet.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a prior noncompensable initial disability rating for alopecia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

With regard to this claim, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ) in October 2012. The Veteran subsequently requested an additional hearing in March 2014 and November 2014. However, the Veteran has offered no rationale in support of such a hearing, and the Board finds that good cause for a second hearing has not been shown

The issue of entitlement to service connection for a heart disability, to include as due to herbicide exposure, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

Finally, the issues of entitlement to service connection for asthma and entitlement to an increased disability rating for bilateral foot dermatophytosis/jungle rot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's alopecia affects less than 20 percent of his scalp.  

2. The Veteran's alopecia has not caused the loss of all body hair.   


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for alopecia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7830, 7831 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

This case was previously remanded in April 2014 to allow for additional development. At that time, the RO was instructed to: (1) Obtain the Veteran's VA treatment records from February 2012 to the present; (2) schedule the Veteran for a new VA examination to assess the current severity of his service-connected alopecia and to determine if any additional skin disorders existed; and
(3) readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if an increased rating was not assigned at that time. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 

Here, the Veteran's VA treatment records were obtained and associated with the record, and the Veteran was provided with VA skin and scars examinations in May 2014. A subsequent June 2014 SSOC was issued. As such, the Board finds that the AOJ substantially complied with its orders of April 2014.

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In a letter dated January 2007, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records, and the Veteran has not indicated that additional records exist. The Veteran has also undergone several VA examinations, including in September 2002, July 2005, February 2012, and May 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Further, the Veteran was afforded a travel board hearing before the undersigned VLJ in October 2012. During this hearing, the Veteran and his representative presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to 
(1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and asked the Veteran specific questions concerning the etiology of his disability. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability will be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the present case, the Veteran has repeatedly represented that his hair loss extends to both his scalp and body. As such, his disability has been rated under Diagnostic Codes 7830 and 7831. 

Under Diagnostic Code 7830, a noncompensable disability rating is warranted for scarring alopecia affecting less than 20 percent of the scalp; a 10 percent rating is warranted for scarring alopecia affecting 20 to 40 percent of the scalp; and a maximum 20 percent rating is warranted for scarring alopecia affecting over 40 percent of the scalp. 

Under Diagnostic Code 7931, alopecia areata warrants a noncompensable rating if hair loss is limited to the scalp and face, and a maximum 10 percent rating is warranted for loss of all body hair.

Analysis

The Veteran has been assigned a noncompensable disability rating for alopecia, effective October 29, 2001. He now contends that a compensable initial evaluation is warranted. 

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim. In conducting its analysis, the Board's review included private treatment records dated March 1995 to June 2004, June 2005, and January 2016, and VA treatment records dated October 1992 to October 2011, January 2012 to April 2014, and June 2014. 

At the outset, the Board notes that the Veteran has filed numerous lay statements indicating that his alopecia has led to hair loss on both his scalp and body. 

VA treatment records dated February 2002 indicate that examination of the Veteran's skin and hair yielded normal results. 

The Veteran underwent VA skin examination in September 2002. Although abnormal hair distribution was noted on the Veteran's feet at that time, the VA examiner attributed this symptom to the Veteran's service-connected dermatophytosis/jungle rot. Further, hair was observed on the feet and lower extremities, and a diagnosis of alopecia was not indicated.

The Veteran underwent VA dermatology examination in July 2005. The examination report indicates that the Veteran was bald at that time. A loss of follicular markings and patches of hypopigmentation at the vertex of the scalp was noted. However, the VA examiner reported no active alopecia at that time. 

The Veteran underwent VA scars examination in February 2012. At that time, the Veteran was diagnosed with scarring alopecia affecting less than 20 percent of the scalp. The accompanying examination report includes the Veteran's complaints of itching and scaliness of the scalp, which showed hypopigmented and scaly patches on the vertex. 

The Veteran underwent VA scars and skin examinations in May 2014. At that time, the Veteran was diagnosed with scarring alopecia affecting less than 20 percent of the scalp. During examination, the VA examiner observed numerous scars on the Veteran's scalp due to alopecia. The VA examiner further noted hair of the face, head, chest, abdomen, and thighs, and indicated that the Veteran's hair loss was consistent with aging. The Veteran reported ongoing itching and scaliness of the scalp, and the use of over-the-counter moisturizer to assist with managing his symptoms.

Upon reviewing the evidence of record, the Board does not find that an increased rating is warranted at this time. For the Veteran to receive a compensable disability rating, the evidence must show scarring alopecia affecting more than 20 percent of the Veteran's scalp, or total loss body hair. However, neither of these symptoms have been present throughout the period on appeal. Instead, the Veteran's hair loss has always been limited to less than 20 percent of his scalp. Although abnormal body hair distribution was observed in September 2002, this symptoms was not credited to the Veteran's alopecia. Further, body hair has been observed during every subsequent examination.  

The Board acknowledges that this claim has been the subject of a lengthy appeals process. Although the Board regrets that it cannot grant an increased rating at this time, it should be noted that the Board is limited to the guidelines as established by the relevant Diagnostic Codes. As such, the Board may not grant an increased rating absent evidence of the symptoms set forth in these Codes. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's symptoms, including moderate hair loss of the scalp and body, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology. Further, the Board observes that a higher schedular rating is available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

The Board notes that a veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). However, after applying the benefit of the doubt to this case, the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable disability rating for alopecia is denied.  


REMAND

The issue of entitlement to TDIU has been raised during the pendency of an increased rating claim.  Therefore, it is part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   The issue of TDIU is inextricably intertwined with the issues being remanded and therefore it is also remanded.  See Harris v. Derwinski,1 Vet. App. 180 (1991).

The Veteran has raised two additional issues: (1) Entitlement to service connection for asthma; and (2) entitlement to a disability rating in excess of 10 percent for bilateral foot dermatophytosis/jungle rot. 

The Board notes that a March 2014 rating decision denied service connection for asthma on the basis that no new and material evidence had been submitted, and continued a prior 10 percent disability rating for bilateral foot dermatophytosis/jungle rot. The Veteran filed a subsequent Notice of Disagreement that same month, thereby placing the claim in appellate status and necessitating the issuance of a Statement of the Case (SOC).

Failure to issue an SOC renders a claim procedurally defective and requires a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015). To date, the AOJ has not issued an SOC addressing either of these claims. As such, a remand is now required. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board notes that these claims will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine if he has additional evidence to submit relating to his asthma and/or dermatophytosis/jungle rot claims. The RO should then take appropriate steps to secure copies of any records identified by the Veteran that are not currently of record. All actions to obtain the requested records should be fully documented in the record. 

2. Thereafter, provide the Veteran with an SOC addressing the issues of entitlement to service connection for asthma and entitlement to an increased disability rating for dermatophytosis/jungle rot, bilateral feet. The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).

3.  Adjudicate the claim for TDIU.  All development necessary to adjudicate that claim should be completed.  If the benefit sought is denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


